DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments / Allowable Subject Matter
Applicant’s arguments and amendments submitted 1/24/22 have been fully and carefully considered and are found persuasive.
Applicant has amended subject matter, indicated as obvious into independent claims 1, 7 and 10, therefore the claim rejections under 35 USC 103 are withdrawn, and the claim rejections under obviousness type-double patenting rejections are withdrawn, because this feature is not claimed in the co-pending application; and claims 1-12 are allowed.
The prior art does not teach or fairly suggest the claimed method of claim 1, 7 and 10, of a method for producing coke, with a mixture of a first and second carbonaceous material into a pyrolyzer, where a gas by-product is utilized in the pyrolyzer to provide energy to the pyrolyzer; the gas by-product is analyzed to determine if excess gas by-product is provided from the pyrolyzer and, if so, the excess gas is supplied to an energy provider outside of the pyrolyzer.
Eatough et al (US 2008/0116052) is regarded as the closest relevant prior art Eatough teaches a method for producing coke (Eatough, Para. [0002] production of coke) comprising: introducing a first source of carbonaceous material as a first feedstock into a mixer (Eatough, Paras. [0066]-[0067] Fig. 1 first carbon source 10 such as crushed coal fines introduced into mixer 16); introducing a second source of carbonaceous material as a second feedstock into the mixer (Eatough, Paras. [0066]-[0067] Fig. 1 second carbon source 12 such as finely crushed waste coke introduced into mixer 16); mixing at least the first and second source carbonaceous materials into a single feedstock of carbonaceous materials (Eatough, Paras. [0067]-[0068] the feedstock is mixed by mixer 16 to produce a homogeneous blend of 
Rudlinger (US 2012/0238645) is in the field of pyrolyzing carbonaceous materials to generate energy (Rudlinger, Abstract), and teaches coke by-products that are used outside of the pyrolyzer (Rudlinger, Para. [0042,0145] Fig. 4 A carbonaceous feed material M11 is pyrolyzed in a pyrolyzer A13 to generate coke M21 and pyrolysis gases M22 ... the generated pyrolysis gas M22 ... gaseous products M60, i.e. coke by-product, is used outside the pyrolyzer) however Rudlinger supplies all pyrolysis gas to the downstream energy provider outside of the pyrolyzer and the combination would not fairly teach or suggest the analysis and routing of the pyrolysis gases as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN MILLER/Primary Examiner, Art Unit 1772